UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1012


MARY ANN SMELSER KOONCE,

                Plaintiff – Appellant,

          v.

MICHAEL ASTRUE, Social Security Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00256-JAG)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Ann Smelser Koonce, Appellant Pro Se. Yiris E. Cornwall,
Assistant United States Attorney, Alexandria, Virginia; Robin
Perrin Meier, Assistant United States Attorney, Richmond,
Virginia; David Moskowitz, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary Ann Smelser Koonce appeals the district court’s

order adopting the magistrate judge’s recommendation to dismiss

her civil action for lack of subject matter jurisdiction.                     We

have     reviewed    the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Koonce v. Astrue, No. 3:12-cv-00256-JAG (E.D. Va. Dec.

18, 2012).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2